409 F.2d 1360
Fed. Sec. L. Rep.  P 92,412Edward SERZYSKO, Plaintiff-Appellant-Appellee,v.The CHASE MANHATTAN BANK, Defendant-Respondent-Appellant.
Nos. 531, 532, Dockets 33096, 33097.
United States Court of Appeals Second Circuit.
Argued April 22, 1969.Decided May 20, 1969.

Arthur C. Fink, New York City (Fink, Weinberger & Levin, New York City, and Walter Talmont, Hempstead, N.Y., on the brief), for plaintiff-appellant-appellee.
A. Donald MacKinnon, New York City (Milbank, Tweed, Hadley & McCloy and Adlai S. Hardin, Jr., New York City, on the brief), for defendant-respondent-appellant.
Before LUMBARD, Chief Judge, ANDERSON, Circuit Judge, and WYATT, District Judge.1
PER CURIAM:


1
We affirm in all respects the judgment of the District Court for the Southern District of New York for the reason stated in the thorough and well reasoned opinion of Judge Graven reported at 290 F. Supp. 74 (S.D.N.Y.1968).



1
 Sitting by designation